Citation Nr: 1646245	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  12-34 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for nodular gastritis with gastric polyp symptoms and antral gastritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The Veteran had active duty from April 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which, in part, granted an increased 10 percent disability rating for nodular gastritis with gastric polyp symptoms and antral gastritis, effective March 30, 2009.

The Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in July 2016.  A transcript from this hearing is of record.  

As an initial matter, the Board observes that the Veteran perfected a claim as to whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastrointestinal pathology, diagnosed as gastroesophageal reflux disease, reflux esophagitis, hiatal hernia, antral gastritis duodenal ulcer, benign colon polyps, biliary colic with cholelithiasis in a November 2008 Form 9.  He subsequently withdrew that claim in a March 2009 correspondence, which was also interpreted as a claim for an increased rating for the matter on appeal.

The issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for surgery and entitlement to a temporary total convalescence rating have been raised by the record in a March 2016 correspondence and during the July 2016 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It also appears that during his hearing, the Veteran may be raising a claim for a sleep disorder as secondary to his service-connected disability.  This matter has not been addressed by the AOJ in the first instance.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's nodular gastritis with gastric polyp symptoms and antral gastritis is manifested by chronic gastritis with multiple small eroded or ulcerated areas, and symptoms.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no higher, for nodular gastritis with gastric polyp symptoms and antral gastritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.114, Diagnostic Code 7307 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in an April 2009 letter.  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records.  The record also contains the reports of December 2008 and August 2015 VA examinations.  The December 2008 and August 2015 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate evaluation of the Veteran.  As such, the Board finds that the December 2008 and August 2015 VA examination reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 
Also of record and considered in connection with the appeal are the various written statements provided by the Veteran as well as his testimony.  The Board observes that the Veteran submitted a September 2016 DBQ completed by his private physician, and he waived regional office consideration of such on the record during his hearing.  This DBQ is adequate to rate the current severity of the Veteran's service-connected disability.  

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Additionally, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  38 C.F.R. § 4.114.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2015).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms he is experiencing with his gastritis disability.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

Factual Background and Analysis

For the period under appeal, the Veteran's nodular gastritis with gastric polyp symptoms and antral gastritis has been rated as 10 percent disabling under Diagnostic Code 7307, governing hypertrophic gastritis. 

Under Diagnostic Code 7307, a 10 percent rating is warranted for chronic gastritis with small nodular lesions and symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7307.  A 30 percent rating is warranted for chronic gastritis with multiple small eroded or ulcerated areas and symptoms.  Id.  A 60 percent rating is warranted for chronic gastritis with severe hemorrhages or large ulcerated or eroded areas.  Id.

The rating schedule provides guidance in the evaluation of gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 highlights the importance of weight loss in the evaluation of the impairment resulting from gastrointestinal disorders. Although Diagnostic Code 7307 (Gastritis) does not provide measurements related to nutritional status, such as anemia and weight loss, many of the other Diagnostic Codes pertaining to disorders of the digestive system do contain these measuring criteria.  The provisions of 38 C.F.R. § 4.113 contain the explanation that diseases of the digestive system often produce a common disability picture characterized by abdominal distress or pain, anemia, and disturbances in nutrition.

The Veteran underwent a VA examination in December 2008.  The examiner noted that a recent endoscopic examination revealed gastric erosion, hiatal hernia, with gastroesophageal reflux, gastric polyps and nodular gastritis.  He had a weight gain of 10 pounds and continued to have occasional nausea and vomiting.  There was no fistula.  He was treated with Nexium, a bland diet and small meals.  He did not have ulcerative colitis.  It was noted that this condition was a distraction at work but did not prevent him from working.  There was no history of neoplasms.  On examination, there was no evidence of malnutrition or anemia.  He had diffuse abdominal discomfort on palpation.  He had no fistula, no ostomy, and no abdominal mass.  His weight was stable.  He had nausea without vomiting but had no hematemesis.  There was no postgastrectomy syndrome.  He had no diarrhea or constipation.  There were no peritoneal adhesions and no periods of incapacitation.  The examiner noted that the Veteran's hiatal hernia and esophageal reflux was not related to the Veteran's in-service gastric symptoms while the Veteran's nodular gastritis, gastric polyp symptoms were related to his abdominal pain and recurrent discomfort in the service.

The Veteran underwent a VA examination in August 2015.  The examiner noted a diagnosis of nodular gastritis with gastric polyp symptoms and antral gastritis.  The Veteran reported that he had underwent 2 surgeries but continued to experience epigastric pain with reflux.  He reported having increased heartburn symptoms when bending over.  The Veteran had persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation and substernal pain.  He did not have esophageal stricture, spasm of the esophageus or an acquired diverticulum of the esophagus.  The Veteran's esophageal conditions did not impact his ability to work.  The examiner noted that while the Veteran reported increased gastroesophageal reflux disease (GERD) symptoms with bending over, there was no known functional impairments that were evident from physical examination or a review of the record that would impact occupational and employment activities.

In September 2016, a private physician completed a stomach and duodenal conditions Disability Benefits Questionnaire.  The physician noted that the Veteran had a gastric ulcer, hypertrophic gastritis, nodular gastritis and reactive gastropathy.  He also had failed Nissen fundoplication surgery, chronic refractory GERD and a hiatal hernia.  The physician noted that the Veteran continued to be symptomatic and had failed surgical interventions.  The Veteran took continuous medication for this condition.  He had recurring episodes of symptoms that were not severe occurring 4 or more per year which averaged 10 days or more.  He also had recurring episodes of symptoms that were severe occurring 4 or more per year which averaged 10 days or more.  He had continuous abdominal pain that was unrelieved by standard ulcer therapy.  He had recurrent nausea occurring 4 or more per year which averaged 1 to 9 days.  He had no vomiting, hematemesis or melena.  He had incapacitating episodes as he had constant burning and nausea from his stomach condition.  This occurred 4 or more times per year which averaged 1 to 9 days.  He had hypertrophic gastritis which was chronic, with multiple small eroded or ulcerated areas, and symptoms.  The physician indicated that the Veteran's stomach condition impacted the Veteran's ability to work as the Veteran was constantly reporting burning sensation, nausea and GERD.  The Veteran was consumed by these symptoms and was unable to focus on any other activities.  Stooping, squatting, sitting and lifting exacerbated his GERD so he avoided these activities.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that a 30 percent rating, but no higher, for nodular gastritis with gastric polyp symptoms and antral gastritis is warranted.

As an initial matter, the Board reiterates that the Veteran is not service connected for GERD, reflux esophagitis, hiatal hernia, antral gastritis duodenal ulcer, benign colon polyps, biliary colic with cholelithiasis.  Nor is he service connected for any residuals of surgeries he had, to include the failed Nissen fundoplication surgery and any associated infection.  Thus, the Board will only consider the Veteran's service-connected nodular gastritis with gastric polyp symptoms and antral gastritis in this decision.

As noted above, a 30 percent rating is warranted for chronic gastritis with multiple small eroded or ulcerated areas and symptoms under Diagnostic Code 7307.

The record demonstrates that the Veteran has recurrent epigastric distress, nausea, dysphagia, pyrosis, reflux, regurgitation and substernal pain.  Notably, on the stomach and duodenal conditions Disability Benefits Questionnaire, the September 2016 physician noted that the Veteran had hypertrophic gastritis which was chronic, with multiple small eroded or ulcerated areas, and symptoms.  

Since the Veteran has chronic gastritis with multiple small eroded or ulcerated areas, along with gastrointestinal symptoms, a 30 percent rating is appropriate under Diagnostic Code 7307.

However, a higher rating of 60 percent under this Diagnostic Code is not appropriate because severe hemorrhages or large ulcerated or eroded areas are not present.  To the extent that the Veteran's non-service connected disabilities cannot be separated from his service-connected disability on appeal, the Board also finds that this Diagnostic Code adequately addresses the Veteran's symptoms of recurrent epigastric distress, nausea, dysphagia, pyrosis, reflux, regurgitation and substernal pain.  38 C.F.R. § 4.7, 4.114.  

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected nodular gastritis with gastric polyp symptoms and antral gastritis disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran indicates that he has been distracted from his employment as a result of his service-connected disability and the September 2016 private physician noted that the Veteran's stomach condition impacted his ability to work as he was constantly reporting burning sensation, bloating, nausea, and GERD.  While the Board is sympathetic with these limitations and potential distractions, the assigned 30 percent rating contemplates that the Veteran will have impairment in his earning capacity due to his service-connected disability, to include his symptoms of burning sensation, bloating, nausea, and GERD.  There is no evidence of record of an exceptional or unusual clinical picture not already contemplated by the rating criteria under 38 C.F.R. § 4.114, Diagnostic Code 7307.  As noted above, to the extent that the Veteran is suggesting he has a sleep disability associated with his service-connected disability, this matter has been referred to the RO for consideration in the first instance.  Accordingly, as the evidence does not demonstrate that the Veteran's nodular gastritis with gastric polyp symptoms and antral gastritis disability is productive of an exceptional disability picture that is not contemplated by the schedular rating criteria, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating of 30 percent, but no higher, for nodular gastritis with gastric polyp symptoms and antral gastritis is granted, subject to the laws and regulations governing the payment of monetary benefits.








____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


